EXHIBIT 10.4

DaVita Inc.

Restricted Stock Units Award under

the DaVita Inc. 2011 Incentive Award Plan

- Board of Directors

Sample Example

1234 Any Street

Apt. # A

Any Town, US 12345

SSN: 123-45-6789

In recognition of your service to the Board of Directors of DaVita Inc., you
(the “Grantee”) have been granted this award (the “Award”) of restricted stock
units (“Restricted Stock Units” or “Units”) under the DaVita Inc. 2011 Incentive
Award Plan (the “Plan”). This Award represents your right to receive shares of
common stock of DaVita Inc. (the “Company”), subject to your fulfillment of the
conditions set forth in this agreement (the “Agreement”). Your Award is fully
vested upon grant for Board service performed through the Award Date shown
below. However, your receipt of the shares underlying this award is
automatically irrevocably deferred until the date(s) set forth in the Share
Issuance Schedule shown below.

The terms of your Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the terms of the Plan. In the event of a
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will control. Capitalized terms that are used here but that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

 

1.      Award Date:

                                                                          
                                         
                                       

2.      Number of Units:

   5,000

3.      Share Issuance Schedule:

   5,000 on 7/1/2012

The terms set forth above, together with the terms and conditions attached,
constitute one agreement.

Note: Please mark and initial any correction to the Name, SSN and/or Address
shown on this page before returning a signed copy of this agreement to the Stock
Plan Administrator.



--------------------------------------------------------------------------------

4. Stock Issuance Pursuant to Restricted Stock Units. Upon each date in the
Share Issuance Schedule shown above, (each, an “Issuance Date”), a number of
shares of Common Stock (the “Shares”) equal to the number of Units shown for
such date in the Share Issuance Schedule will become issuable to you. On or soon
after the Issuance Date, but in no event later than the 15th day of the third
calendar month following the Share Issuance Date, the Company will issue the
Shares to you.

5. Termination of Service. In the event you die prior to an Issuance Date, the
Company will issue the Shares for any Units that remain unissued at that time to
your estate.

6. Assignment. Your interest in this Award may not be assigned or alienated,
whether voluntarily or involuntarily.

7. Amendments. This Award may be amended only by means of a written document
signed by both you and the Company.

8. Right to Shares. You will not have rights to any dividends on or voting
rights with respect to the Shares subject to your Award until the Shares are
actually issued to you.

9. Change of Control of the Company. Under certain circumstances, if the Company
undergoes a Change of Control, as defined in Exhibit A, all Shares subject to
your Award will become immediately issuable to you. The specific rules regarding
the circumstances in which Share issuance would be accelerated are contained in
an exhibit to this Agreement.

10. Clawback Provision. Notwithstanding any other provision in this Agreement to
the contrary, you shall be subject to the written policies of the Company’s
Board of Directors applicable to members of the Board, including without
limitation any Board policy relating to recoupment or “clawback” of compensation
arising from this Award, as they exist from time to time during your service on
the Board and thereafter.

11. Confidentiality. You shall not at any time disclose or use for your direct
or indirect personal benefit or purposes or for the benefit or purposes of any
person, firm, partnership, joint venture, association, corporation, or other
business organization, entity or enterprise other than the Company or any of its
subsidiaries or affiliates (whether during or after the termination of your
membership on the Board of Directors of the Company), any trade secret,
information, data or other confidential information relating to customers,
development programs, costs, marketing plans, acquisitions and investments,
sales activities, promotions, credit and financial data, financing methods,
plans of the business and affairs of the Company generally, or any of its
subsidiaries or affiliates; provided, however, that the foregoing shall not
apply to (i) information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of your
breach of this Section 10 or (ii) disclosure that is required by any applicable
law, rule or regulation (including compliance with any oral or written
interrogatories or requests for information or documents pursuant to any
subpoena or in connection with discovery proceedings in any litigation or
similar process to which you may be subject); provided, however, that you shall
provide the Company with at least ten (10) days’ advance written notice of the
legal requirement to disclose prior to disclosure and assist DaVita as requested
in obtaining a protective order or other similar relief.

12. Non-Solicitation. You agree that while you are a member of the Company’s
Board of Director’s and for the one-year period following termination of such
relationship, you will not (a) directly or indirectly induce any employee of the
Company, its affiliates or its subsidiaries to terminate his or her relationship
with the Company or any of its affiliates or subsidiaries or (b) take any action
that results, or might reasonably result in any of the foregoing. If you breach
this provision, then (1) this Agreement shall terminate effective on the date on
which you enter into such activity and (2) the Company may seek temporary,
preliminary, and permanent injunctive relief to prevent any actual or threatened
breach or continuation of any breach of this Agreement without the necessity of
proving actual damages or posting a bond or other security (which you hereby
agree to) and/or an order requiring you to repay the Company any consideration
received by you as a result of this Award under this Agreement.

13. Execution of Award Agreement. This Agreement and the Award may be considered
null and void at the discretion of the Company if a signed copy is not returned
to the Stock Plan Administrator for the Company by no later than 120 days from
the Award Date.



--------------------------------------------------------------------------------

In Witness Whereof, the Company and the Grantee have executed this Agreement as
of the date first written above.

 

Grantee    Company   

 

  

 

   Sample Example    Kim M. Rivera       V.P., General Counsel & Secretary   



--------------------------------------------------------------------------------

EXHIBIT

Events Causing Immediate Issuance of Shares under Award

In the event that either (i) in connection with a “Change of Control” (defined
below), the “Acquiror” (defined below) fails to assume, convert or replace this
Award, or (ii) your Board service is terminated within the twenty-four
(24) month period following a Change of Control by the Company (or the Acquiror)
other than for “Cause” (defined below), then, in any such case, all Shares
subject to this Award shall automatically become immediately issuable to you
effective as of immediately prior to the effective date of the Change of Control
in the case of (i), and as of the date of termination of your service in the
case of (ii).

“Change of Control” means:

(i) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation), or

(ii) any transaction in which assets representing more than 50% of the total
gross fair market value of the Company’s assets are sold;

provided, however, that no transaction contemplated by clauses (i) through
(ii) above shall constitute a Change of Control if both (x) the person acting as
the Chief Executive Officer of the Company for the 6 months prior to such
transaction becomes the Chief Executive Officer or the Executive Chairman of the
Board of Directors of the entity that has acquired control of the Company as a
result of such transaction (the “Acquiror”) immediately after such transaction
and remains the Chief Executive Officer or Executive Chairman of the Board of
Directors for not less than one year following the transaction and (y) a
majority of the Acquiror’s board of directors immediately after such transaction
consist of persons who were directors of the Company immediately prior to such
transaction.

“Cause” will mean: (1) a material breach by you of your duties and
responsibilities to the extent that they do not differ in any material respect
from your duties and responsibilities during the ninety (90)-day period
immediately prior to a Change in Control (other than as a result of incapacity
due to physical or mental illness) which is demonstrably willful and deliberate
on your part, which is committed in bad faith or without reasonable belief that
such breach is in the best interests of the Company and which is not remedied in
a reasonable period of time after receipt of written notice from the Company
specifying such breach; (2) willful misconduct or gross negligence which results
in material harm to the Company; (3) your conviction of, or a plea of nolo
contendere by you, to a felony or other crime involving fraud or dishonesty; or
(4) willful violation of Company policies which results in material harm to the
Company.